internal_revenue_service department of the index number washington dc person to contact telephone number refer reply to cc intl br5- plr-106994-99 date jec - igsy in re fund fund fund the trustee the company dear this is in response to your letter dated date requesting a ruling under sec_985 of the internal_revenue_code the code’ specifically you requested a ruling that provides that each of fund fund and fund may adopt a functional_currency other than the u s dollar by applying the principles used to determine the functional_currency of a qualified_business_unit under sec_1_985-1 of the income_tax regulations the regulations’ bor the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalties of perjury statements executed by the appropriate parties this office has not verified any of the information submitted in support of the request_for_ruling the internal_revenue_service may require verification of the facts and representations as part of the audit process each of fund fund and fund is a new hampshire investment_trust the trustee is the trustee of each fund each fund was formed pursuant to the new hampshire investment_trust act for the purpose of providing an investment medium for cash collateral denominated in the designated currency of each fund the designated currency received in a securities_lending program organized and managed by the company an affiliate of the trustee the designated currency for fund including legacy_currencies which represent subunits of the euro the designated currency for fund is united kingdom pounds sterling and the designated currency for fund is japanese yen the participants in the securities_lending program are both foreign and domestic institutions is the euro it is represented that each fund will be classified as a partnership for federal_income_tax purposes and will not be treated as a publicly_traded_partnership taxable as a corporation under the rules of sec_7704 of the code beneficial interests in each fund which are represented by units will be offered on a private_placement basis will not be registered under the securities act of and will not be traded on an established_securities_market each fund is exempt from registration under the investment_company act of the act by reason of the exceptions set forth in sec_3 or sec_3 of the act each fund will invest all or substantially_all of its assets in interest-bearing instruments denominated in its designated currency fund and fund will seek to maintain a constant net asset value of one euro and one pound sterling per unit respectively and fund will seek to maintain a constant net asset value of yen per unit the funds generally will limit their investments to short-term instruments however the funds will not be strictly limited to those investments which if denominated in u s dollars would be permitted_investments of a money market mutual_fund registered under the act units in the funds will be offered at their current net asset value the trustee will restrict investors to qualified institutional investors and restrict investments as necessary in order to maintain each fund’s exemption from registration under the securities act and the act and to prevent a fund from being classified as a publicly_traded_partnership taxable as a corporation transactions between a fund and its beneficial owners including purchases of units of a fund ordinarily will be conducted exclusively in the fund's designated currency under each fund’s trust instrument the ownership of units in the fund will entitle the beneficial_owner to an allocable share of the profits and losses generated by the fund and a share of the assets of the fund on liquidation beneficial owner's distributive_share of income from the fund will comprise a proportionate part of each item_of_income includible in the fund's gross_income except where a different allocation is made pursuant to sec_704 of the internal_revenue_code or sec_1_704-1 or sec_1_704-1 of the regulations it is represented that each each fund will distribute any income allocable to the beneficial owners of units daily basis in a manner designed to maintain a constant net asset value per unit as on a measured in the fund’s designated currency such distributions will be only in the fund’s designated currency and will unless otherwise directed by the beneficial_owner be reinvested automatically in additional shares of the fund subject_to certain limitations each fund will honor requests for redemption of units at their current net asset value at least as frequently as of the close of business of each business_day redemption proceeds will be paid in the fund’s designated currency or in securities denominated in the fund's designated currency if the trustee believes that market conditions preclude prompt payment in the fund’s designated currency sec_985 of the code provides that a taxpayer makes all income_tax determinations in its functional_currency unless otherwise provided in regulations sec_1_985-1 of the regulations provides that a qualified_business_unit ‘qbu’ that has the united_states as its residence as defined in sec_988 is required to use the u s dollar as its functional_currency except as otherwise provided by ruling or administrative_pronouncement sec_1_989_a_-1 provides that a partnership is a qbu of a partner sec_988 provides generally that the united_states is the residence of any corporation or partnership that is a united_states ‘in addition to conducting transactions directly with its beneficial owners in its designated currency each fund may conduct these transactions through affiliated or unaffiliated intermediaries when prospective investors wish to purchase shares in a fund with funds denominated in currencies other than the fund’s designated currency the prospective investors will deliver the funds to intermediaries which will convert the funds to the designated currency on the investors’ behalf and forward the funds denominated in the fund's designated currency to the fund in addition when the fund redeems its beneficial owners’ units it may distribute the funds denominated in its designated currency to the intermediaries who will convert the funds on the beneficial owners’ behalf to other currencies person as defined in sec_7701 the sec_7701 definition of a u_s_person includes a domestic_partnership ie a partnership created or organized in the united_states or under the laws of the united_states or any state accordingly under sec_985 and the regulations thereunder the functional_currency of the funds would be the u s dollar absent the considerations and conclusions set forth below it is claimed that the ability of the funds to operate as currency funds in their respective designated currencies would be jeopardized unless each fund were permitted to adopt a non-u s dollar functional_currency because sale of assets denominated in each fund's designated currency will cause the fund to recognize gain_or_loss on a sec_988 transaction alternatively if each fund is deemed to have a qbu with its designated currency being its functional_currency remittances in connection with redemptions of units could cause the fund to recognize currency gain_or_loss under sec_987 the general explanation of the tax_reform_act_of_1986 recognized that a domestic qbu devoted to investments denominated in a specific currency may have a functional_currency other than the u s dollar the general explanation states i n appropriate circumstances a domestic qbu such as a regulated_investment_company organized to invest in securities denominated in a specific currency may have a foreign_currency as the functional_currency general explanation of the tax_reform_act_of_1986 staff of joint_committee on taxation h_r 99th cong 2d sess comm print if a fund were to adopt properly a non-u_s dollar functional_currency it would file its income_tax returns in u s dollars with a statement of the exchange rates used in the case of the form_1065 the fund would calculate each of its beneficial owners’ share of allocable income and deductions under code sec_704 on a daily basis in accordance with each beneficial owner's distributive_share of income and deductions for that day determined in the functional_currency each beneficial owner's daily share of income and deductions will be converted from the functional_currency into u s dollars at the spot exchange rate for the day translating the functional_currency into u s dollars on a daily basis is in accordance with the daily distributions of income by the fund in its functional_currency based solely on the facts and information submitted including the representations that fund fund and fund each will be classified as a partnership for u s federal_income_tax purposes and each fund will invest ail or substantially_all of its assets in interest-bearing 30s instruments denominated in its designated currency fund fund and fund may each adopt a functional_currency other that the u s dollar by applying the principles used to determine the functional_currency of a qualified_business_unit under sec_1_985-1 of the regulations no opinion is expressed as to what the functional_currency of each fund will be when the principles of sec_1_985-1 are applied no opinion is expressed regarding whether a fund is a partnership for u s federal_income_tax purposes no opinion is expressed as to whether units in the funds are sec_988 transactions for the unitholders in the funds see sec_1_988-1 of the regulations accordingly no opinion is expressed as to the character of amounts received by a u s partner on the redemption of the units in the funds no opinion is express as to whether the funds may continue to use the translation conventions outlined in this letter particularly for purposes of computing the unitholder’s distributive_share of each fund's income and deductions and determining the unitholder’s basis in units which are acquired with its distributive_share of net_income if the fund’s income and deductions are not allocated and distributed to the unitholders daily so as to maintain a constant net asset value per unit this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the determination covered by this letter is made sincerely yours effrey wdorfndan chief branch office of associate chief_counsel international 0b
